DETAILED ACTION
	This Office action details a first action on the merits for the above referenced application No.  Claims 1-26 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This application is a 35 USC 371 National Stage filing of international application No. PCT/US2019/029051 filed on 25 Apr. 2019, which claims benefit under 35 USC 119(e) to US provisional application No. 62/662,733 filed on 24 Apr. 2018.

Information Disclosure Statement
	An information disclosure statement has not been filed with the instant application.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Objections
Claims 2 and 7 are objected to because of the following informalities: 

In claim 2, an “and” should be placed between the last two structures in the claim and the structures should be separated by a comma.  In claim 7, an “and” should be placed between the last two structures of the claim and the structures should be separated by a comma.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 10, and 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saw et al. (Inorganica Chimica Acta; published 2006; see attached 892).

	Regarding claims 1, 10, and 15-16, Saw et al. disclose the labelling of 2 
    PNG
    media_image1.png
    136
    190
    media_image1.png
    Greyscale
 with [186Re(OH2)3(CO)3]+.  The product was extracted into 2 mL of Lipiodol by gentle mixing (see pg. 4090).  Saw et al. disclose labeling of 4 
    PNG
    media_image2.png
    160
    196
    media_image2.png
    Greyscale
 and 5 
    PNG
    media_image3.png
    97
    228
    media_image3.png
    Greyscale
 with [99mTc(OH2)3(CO)3]+.  Lipiodol (1 mL) was added and mixed (see pg. 4090).  Lipiodol is a mixture of iodinated fatty acid esters derived from poppy seed oil (see pg. 4087).  These formulations read on formulations comprising a chelator coupled to a lipophilic alkyl side chain (C18H37) and an emulsifying agent comprising poppy seed oil (Lipiodol).  Poppy seed oil is well known to roughly about 56% to about 69% linoleic acid, about 16% to about 20% oleic acid, and about 11% to about 16% palmitic acid.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 7-19, and 23-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saw et al. (Inorganica Chimica Acta; published 2006; see attached 892), in view of Weichert et al. (US 2018/0022768 A1; published 25 Jan. 2018; see attached 892).

	Saw et al. teach as discussed above.  Saw et al. teach that the lipiodol surrogates present new low valent technetium and rhenium complexes for applications in liver cancer and therapy (see abstract).  Saw et al. teach hepatocellular carcinoma (HCC) (see pg. 4087).  Saw et al. teach that most lipiodol based IRT approaches in the literature involve lipophilic radiometal complexes dissolved in lipiodol (see pg. 4088).  Saw et al. teach that it is important that the aliphatic chains are easily combined with a coordinating moiety.  The flexibility of the approach is obvious since other fatty primary amines can be conjugated to the pyridinecarboxaldehyde (see pg. 4090).  Saw et al. teach that the compounds are in general first extracted into lipiodol and then directly injected into the hepatic artery (intra-arterially)(see pg. 4091).  Saw et al. teach that their in vivo behavior is currently being explored to assess their potential in the treatment of liver cancer.  The 99mTc compounds can be used as diagnostic agents for pre-therapeutic studies and the 186Re or 188Re compounds for internal radiation therapy of liver cancer (see pg. 4093).
	Saw et al. do not further disclose a DOTA or DOTAGA chelator or the chelator having the following structure 
    PNG
    media_image4.png
    223
    360
    media_image4.png
    Greyscale
.  Saw et al. do not further teach a method for treating cancer in a subject in need thereof.  Saw et al. do not further teach a method for imaging cancer in a subject, the method comprising administering to the subject the formulation claim 15 wherein the imaging is SPECT imaging and optionally further comprising treating the subject with a formulation of claim 1.  Saw et al. do not further disclose an alpha emitting radionuclide, such as 225Ac, chelated to the chelator through one or more coordinating bonds.
	Weichert et al. teach radioactive phospholipid metal chelates for cancer imaging and therapy (see title).  Weichert et al. teach that radioactive phospholipid metal chelates can be used as improved cancer imaging and radiotherapy agents. A variety of positron and gamma-emitting metals suitable for PET or SPECT imaging are available for chelation was as a variety of α-, β-, and Auger emitting metal nuclides for targeted radiotherapy (see [0008]).  Weichert et al. teach that the disclosed chelates exhibit formulation properties that render them suitable for injection and possess in vivo stability, while retaining tumor selectivity (see [0009]).  Weichert et al. teach that the chelating agent can be 
    PNG
    media_image5.png
    318
    343
    media_image5.png
    Greyscale
 and 
    PNG
    media_image6.png
    279
    308
    media_image6.png
    Greyscale
 (see [0024]).  Weichert et al. teach that isotopes particularly suited for targeted radiotherapy applications include Ac-225 (see [0014]).  
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the compounds in Saw et al. by substituting the chelating moiety with DOTA or DOTAGA optionally complexed to 225Ac as taught by Weichert et al. because it would advantageously enable chelating a variety of α-, β-, and Auger emitting metal nuclides for targeted radiotherapy or diagnostic applications.  Note that the C18 alkyl chain taught by Saw et al. is a mere homologue of the C14 alkyl chain in claims 7 and 11.  Homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).   It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Saw et al. by further treating cancer in a subject in need thereof by administering an effective amount of a compound as claimed as taught by Saw et al. because it would advantageously enable targeted radiotherapy of cancer such as HCC.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Saw et al. by further imaging cancer with SPECT optionally prior to treating the subject as taught by Saw et al. because it would advantageously enable pre-therapeutic studies.  

Claims 1-19, and 23-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saw et al. (Inorganica Chimica Acta; published 2006; see attached 892), in view of Weichert et al. (US 2018/0022768 A1; published 25 Jan. 2018; see attached 892), in further view of Mundus et al. (US 2005/0202076 A1; published 15 Sep. 2005; see attached 892).

Saw et al. teach as discussed above. Saw et al. teach that their approach is to prepare Re(I) and Tc(I) carbonyl complexes that mimic the essential features of lipiodol, high liphophilicity and long residence time in the liver (see pg. 4088).
Saw et al. do not further teach an alkyl side chain that is a fatty acid.
Weichert et al. teach as discussed above.
Mundus et al. teach a method of producing a cationic liposomal preparation comprising a lipophilic compound (see title).  Mundus et al. that preferably the active compound is selected from a therapeutically or diagnostically suitable lipophilic compound such as a cytostatic or cytotoxic agent.  DOTA or DTPA coupled to a lipid or fatty acid (see [0028]).  Mundus et al. teach dioleoyl (unsaturated fatty acid dimer of oleic acid), dilauroyl, dimyristoyl, dipalmitoyl (saturated fatty acid dimer of palmitic acid), distearoyl, and palmitoyl-oleoyl (see [0031]).
 It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the Saw et al. by further substituting the alkyl side with either a saturated fatty acid such as palmitic acid or unsaturated fatty acid such as oleic acid or linoleic acid as taught by Mundus et al. and Saw et al. because it would advantageously enable lipophic moiety with a close structural relationship to the major components of lipiodol suitable for coupling to a chelator such as DOTA.

Claims 1-2, and 7-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saw et al. (Inorganica Chimica Acta; published 2006; see attached 892), in view of Weichert et al. (US 2018/0022768 A1; published 25 Jan. 2018; see attached 892), in further view of Alejandre-Lafont et al. (Acta Radiologica; published 2011; see attached 892) and Lepareur et al. (Int. J. Nuc. Med. Res.; published 31 Jul. 2017; see attached 892).

	Saw et al. teach as discussed above.
	Saw et al. do not further teach metastatic breast cancer or lymphatic cancer.
	Weichert et al. teach as discussed above.
	Alejandre-Lafont et al. teach the effectiveness of therapeutic lymphography on lymphatic leakage (see title).  Alejandre-Lafont et al. teach that lymphography is diagnostically more accurate than CT for some lymphomas and genitourinary malignancies (see pg. 305; table 2).  Alejandre-Lafont et al. teach that lymphography is so effective in treating lymphatic leakage because the injected lipiodol seems to induce an inflammatory reaction at the site of lymph outflow.  This leads to a closure of the leak (see pg. 306).
	Lepareur et al. teach transarterial radionuclide therapy with 188Re-labelled lipiodol (see title).  Lepareur et al. teach that in vitro efficacy in colorectal metastatic cell lines was also demonstrated (see pg. 87; Refs. 20-22).  Lepareur et al. teach that Risse et al. also treated multiple breast cancer metastases leading to significant reduction in number and size (see pg. 87).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Saw et al. by further treating cancer in a subject having metastatic breast cancer and/or lymphatic cancer as taught by Alejandre-Lafont et al. and Lepareur et al. because it would advantageously enable a significant reduction in such cancers.

Claims 1-2, 7-19, and 23-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saw et al. (Inorganica Chimica Acta; published 2006; see attached 892), in view of Weichert et al. (US 2018/0022768 A1; published 25 Jan. 2018; see attached 892), in further view of Scheinberg et al. (WO 2015/176056 A1; published 19 Nov. 2015; see attached 892).
	
	Saw et al. teach as discussed above.
	Saw et al. do not further disclose an alpha emitting radionuclide, such as 225Ac, chelated to the chelator through one or more coordinating bonds.
	Weichert et al. teach as discussed above.
	Scheinberg et al. teach one-step labeling of antibodies to high specific activity with actinium-225.  Scheinberg et al. disclose actinium-225 DOTA chelate (see Fig. 2A).  Scheinberg et al. teach that alpha particle generator actinium-225 has a 10-day half-life, which is well suited to the time needed for radiolabeling, injection and tumor targeting; and releases 4 net alpha particles per atom of 225Ac, which delivers a massive toxicity to target cells (see pg. 1).  Scheinberg et al. teach that upon targeting, alpha particles form the actinium-225 and daughters thereof are delivered to the targeted cells and cause a cytotoxic effect thereto, thereby treating neoplastic disease or disorder (see pgs. 3 and 6-7).  
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Saw et al. by further substituting the 186Re chelator complex with a 225Ac DOTA complex as taught by Weichert et al. and Scheinberg et al. because it would advantageously enable treatment of liver cancer by delivering a massive toxicity to the targeted cells.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN R DONOHUE whose telephone number is (571)270-7441.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
/SEAN R. DONOHUE/
Examiner, Art Unit 1618